Citation Nr: 0431797	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  Service in the Republic of Vietnam is indicated 
by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied the veteran's claim of 
entitlement to service connection for PTSD.  

Issues not on appeal

In a September 2004 statement, the veteran's representative 
asserted there was clear and unmistakeable error (CUE) in a 
May 1996 RO rating decision that denied entitlement to 
service connection for hearing loss.  This issue has not yet 
been addressed by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  He contends his PTSD is due to stressful experiences 
from his service in Vietnam.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  


The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran a letter in August 2001 
requesting a description of the veteran's claimed in-service 
stressors, that letter did not advise the veteran as to any 
additional information and evidence needed to substantiate 
and complete his claim.  Crucially, the letter did not advise 
the veteran of which part, if any, of the additional evidence 
was to be provided by the veteran and which part, if any, VA 
would attempt to obtain on behalf of the veteran.  As such, 
there has been no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  



VA treatment records

In a form submitted to the RO in August 2001, the veteran 
indicated that he had been treated for PTSD at VA medical 
facilities in Ann Arbor, Michigan and Battle Creek, Michigan.  
To date, the RO has not attempted to associate the VA 
treatment records identified by the veteran with the claims 
folder.  

The VCAA requires VA to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including medical and other records 
from VA medical facilities.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

CURR inquiry

With respect to the crucial element pertaining to in-service 
stressors, the veteran's service personnel records indicate 
that his military occupational specialty (MOS) was field 
artilleryman.  The service records do not indicate combat 
participation, combat injury or receipt by the veteran of a 
combat citation.

Because combat status was not indicated, the RO requested in 
August 2001 that the veteran provide a list of the specific 
stressors that led to his claimed PTSD.  The veteran was 
asked to provide specific dates and places for the events 
specified, and to provide the names, ranks, and units of any 
personnel that were involved with these events.  In response, 
the veteran has described a number of stressors, included 
having witnessed the death of fellow servicepersons whom the 
veteran identified by last name and having been subject to 
enemy fire.

The record is silent as to whether the RO submitted the 
veteran's descriptions of in-service stressors to the U.S. 
Armed Services Center for Research of Unit Records (CURR) to 
assist in researching their records.  The Board believes that 
efforts must be made to do so.



VA psychiatric examination

The evidence of record is equivocal as to whether PTSD is, in 
fact, present.  The evidence of record contains two diagnoses 
of PTSD made by J.C., M.D., and D.S., M.S.W., in July 2001.  
However, during a neurological consultation for another 
ailment in January 2002 with R.C.W., D.O., the veteran 
reported no psychiatric history.  Under these circumstances, 
the Board believes that a psychiatric examination of the 
veteran would be of assistance, so as to determine whether 
PTSD is or is not present.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  VBA should also request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  In particular, the veteran 
should be requested to provide details 
concerning his unit, including providing 
the name, rank, unit, and any other 
clarifying information as to the identity 
of the two servicepersons whose deaths 
the veteran claims to have witnessed and 
dates and places the veteran claims to 
have been subject to enemy fire.  VBA 
should also take appropriate steps to 
secure any medical treatment records and 
associate them with the veteran's VA 
claims folder, to include records from 
the VA medical facilities in Ann Arbor, 
Michigan and Battle Creek, Michigan, as 
identified by the veteran.

2.  VBA should review the file and 
prepare a summary of all of the veteran's 
claimed stressors.  This summary, 
together with a copy of the DD 214, a 
copy of this remand, and all associated 
documents, should be sent to CURR.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  Following completion of the foregoing 
development, the veteran should be 
accorded an examination by a VA 
psychiatrist, who should ascertain 
whether PTSD is currently manifested.  
The examiner should review the veteran's 
claims folder.  If the examiner deems it 
to be necessary, psychological or other 
diagnostic testing should be performed.  
If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Following the completion of the 
foregoing, VBA should readjudicate the 
claim of entitlement to service 
connection for PTSD.  If the claim 
remains denied, VBA should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be allowed an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if otherwise 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


